Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE amendment filed 2/15/2021. Claims 5, 7-9, 11-15, 19-20 & 26-37 are pending.

Response to Arguments
Applicant's arguments filed 2/15 have been fully considered but they are not persuasive. 
103
Regarding Louizos and Carr do not teach amended claims 30 and 32
In response: Combination of Louizos and Carr discloses the amended claims 30 and 32. For example, in Louizos EQ (1) or (2) teaches model computation dependent on a Gaussian normal probability distribution, Qφ(.|.), parametrized by the ratio of mean and variance for latent variables and thus, the subject matter describing to output parameters for parametric probability distributions comprising measures of central tendency and dispersion for latent variables with a constraint on the ratio between the measures of magnitudes of vectors of the measures of the central tendency and dispersion, where the ratio (x- μ) / σ   of Gaussian normal distribution N(x; μ, σ) 
(defined as 1/( σ  \sqrt(2 π)) e-1/2  ((x- μ) / σ)2 ) interprets “a ratio of (i) a measure of a magnitude of a vector of the measures of central tendency to (ii) a measure of a magnitude of a vector of the measures of dispersion”.
.

Claim Objections
(1) In claim 7, the term “the encoder” lacks antecedent basis. It is viewed as an autoencoder in this office action.
(2) Claims 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 5, 8-9, 11-15, 19, 26-28 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Louizos et al. (“THE VARIATIONAL FAIR AUTOENCODER”, Louizos, in view of Carr et al. (US 20190026631), hereinafter Carr, and with Normal distribution
https://web.archive.org/web/20161228165644/https://en.wikipedia.org/wiki/Normal_distribution

30.   A computer system comprising: a set of one or more processor cores; and
computer memory in communication with the set of processor cores, wherein the computer memory stores software that when executed by the set of processor cores, causes the set of processor cores to train a network by performing steps that comprise:
training the network to output, subject to one or more constraints, parameters for parametric probability distributions of sample random variables from input data (Louizos: e.g., page 3, EQ (2), generating the parametric probability distribution Qφ(.|.) for latent variables with training over the layers, page 5, sec 3.2, experimental setup, par 1, where dependency between parameters are an example of constraints and autoencoder is an example of a network), wherein:
the parameters comprise measures of central tendency for latent variables for the parametric probability distributions and measures of dispersion for the latent variables (Louizos: e.g., page 3, EQ (2), mean μ and variance σ parametrized for the probability distributions of the latent variables, including z and s, are an example of the measure of central tendency and dispersion respectively);
the latent variables for the parametric probability distributions are subject to the one or more constraints (Louizos: e.g., page 3, EQ (2), arguments of f(.) and variable z are subject to computation of Gaussian normal probability distributions, including at least the Qφ(.|.);); and
the one or more constraints comprise a first constraint that constrains a ratio of (i) a measure of a magnitude of a vector of the measures of central tendency to (ii) a measure of a magnitude of a vector of the measures of dispersion (Louizos: e.g., page 3, EQ (2), the ratio between the mean and variance, μ and σ, of the Gaussian normal Qφ(.|.) interprets the ratio; see Normal distribution).
Louizos does not expressly teach, but Carr teaches “A computer system comprising: a set of one or more processor cores; and computer memory in communication with the set of processor cores, wherein the computer memory stores software that when executed by the set of processor cores, causes the set of processor cores to train” (Carr: e.g., Fig 5, processors and memory to implement FVAE functions, [0021], executing training module, Fig 1). It would have been obvious for one of ordinary skill, having Louizos and Carr before the effective filing date, to combine Carr with Louizos to implement the Variational Fair Auto-encoder functions.
  	
32.   A method comprising training, with a computer system comprising one or more processor cores, a network, wherein training the network comprises:
training the network to output, subject to one or more constraints, parameters for parametric probability distributions of sample random variables from input data (Louizos: e.g., page 3, EQ (2), generating the parametric probability distribution Qφ(.|.) for latent variables with training over the layers, page 5, sec 3.2, experimental setup, par 1, where dependency between parameters are an example of constraints and autoencoder is an example of a network), wherein:
the parameters comprise measures of central tendency for latent variables for the parametric probability distributions and measures of dispersion for the latent variables
(Louizos: e.g., page 3, EQ (2), mean μ and variance σ parametrized for the probability distributions of the latent variables, including z and s, are an example of the measure of central tendency and dispersion respectively); and 
the one or more constraints comprise a first constraint that constrains a ratio of (1) a measure of a magnitude of a vector of the measures of central tendency to (2) a measure of a magnitude of a vector of the measures of dispersion (Louizos: e.g., e.g., page 3, EQ (2), the ratio between the mean and variance, μ and σ, of the Gaussian normal Qφ(.|.) interprets the ratio; see Normal distribution).
Louizos does not expressly teach, but Carr teaches “a computer system comprising one or more processor cores, a network” (Carr: e.g., Fig 5, processors and memory to implement FVAE functions, [0021], executing training module, Fig 1). It would have been obvious for one of ordinary skill, having Louizos and Carr before the effective filing date, to combine Carr with Louizos to implement the Variational Fair Auto-encoder functions.

31 and 33, wherein the network comprises a neural network (Louizos: e.g., Abstract, autoencoder).

Louizos: e.g., page 3, EQ (2), the mean and variance).

8 and 27, wherein: the measure of the magnitude of the vector of the measures of central tendency comprises a norm measure; and the measure of the magnitude of the vector of the measures of dispersion comprises a norm measure (Louizos: e.g., page 2, sec 2.1, par 3, a Gaussian distribution).

9, wherein: the measures of central tendency comprise means; and the measures of dispersion comprise standard deviations (Louizos: e.g., page 3, EQ (2), the mean and variance).

11. The computer system of claim 8, wherein the norm measure for the measure of the magnitude of the vector of the measures of central tendency is different from the norm measure for the measure of the magnitude of the vector of the measures of dispersion (Louizos: e.g., page 2, sec 2.1, par 3, a Gaussian distribution).

12. The computer system of claim 8, wherein each of the norm measures for the measure of the magnitude of the vector of the measure of central tendency and the measure of the magnitude of the vector of the measures of dispersion comprises a norm measure selected from the group consisting of a sup norm, a LI norm and a L2 Louizos: e.g., page 4, sec 2.3.1, the objective function for evaluating parameters based on maximum mean density implies sup norm).

13. The computer system of claim 31, wherein the measures of central tendency comprise means (Louizos: e.g., page 3, EQ (2), the mean).

14. The computer system of claim 13, wherein the measures of dispersion comprise standard deviations (Louizos: e.g., page 3, EQ (2), the variance).

15. The computer system of claim 30, wherein the probability distributions comprise independent Gaussian probability distributions (Louizos: e.g., page 2, sec 2.1, par 3, a Gaussian distribution).

19 and 28, wherein the computer memory stores software that when executed by the set of processor cores, further causes the set of processor cores to augment a selected set of data by training, at least once, the stochastic categorical autoencoder network with the selected set of data to produce the augmented data  (Louizos: e.g., page 6, par 2, samples from qφ(.) interprets the augmented data), wherein training the stochastic categorical autoencoder network comprises training the stochastic categorical autoencoder network with a number of hyperparameters, including: a first hyperparameter that controls soft-tying nodes in the stochastic categorical autoencoder network (Louizos: e.g., page 3, par 1, the KL divergence regulating the output probability distribution from the hidden layers, Fig 2, is an example of a hyper-parameter Louizos: e.g., page 3, par 1, the Eq(log(.)) for each data sample n, from 1 to N, that controls decoding or f(xn, sn) that controls the model parameters, mean and variance, for each n, form 1 to N, interprets a hyper-parameter that controls influence weights for data examples).

34 and 36, wherein: the network comprises an autoencoder, wherein the autoencoder comprises an encoder and a decoder (Louizos: e.g., page 2, sec 2.1, par 2, encoder and decoder); and the computer memory stores software that when executed by the set of processor cores, further causes the set of processor cores to:
train the encoder to output the parameters for the parametric probability distribution (Louizos: e.g., page 3, EQ (2), generating qφ(.) with training over the layers, page 5, sec 3.2, experimental setup, par 1); generate the sample random variables from the parameters (Louizos: e.g., page 6, par 2,  sampling from qφ(.) to generate pθ(.), page 3, EQ (2)); and train the decoder to output the input data from the sample random variables (Louizos: e.g., page 3, EQ (2),  generating the reconstruction probability function pθ(.) for variable X, page 2, Fig 2).

35 and 37, wherein the autoencoder comprises a stochastic categorical autoencoder (Louizos: e.g., page 1, sec 1, par 3, to generate a model based on the VAE interprets to train the stochastic categorical autoencoder network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Louizos, in view of Carr, further in view of Ojanpera (US 20100324708), hereinafter Ojanpera.

7. combination of Louizos and Carr does not expressly discloses, but Ojanpera discloses the measure of the magnitude of the vector the measure of dispersion is a pre-specified value; and the encoder is trained to generate the measures of central tendency based on the pre-specified value for the magnitude of the vector the measure of dispersion (Ojanpera: e.g., [0273], variance as the threshold value of the mean).
Louizos teaches the divergence between the approximate posterior and the prior and reconstruction for the decoding. Thresholds in regulating parameters is a common practice. One of ordinary skill would include the threshold for parameters including mean and variance as a regulation term in computing the divergence as well as reconstruction.  It would have been obvious for one of ordinary skill in the art, having Ojanpera before the filling date, to combine Ojanpera with the extended Louizos, to improve the accuracy of reconstruction for the auto-encoder model in Louizos.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809.  The examiner can normally be reached on M-F or email: li-wu.chang@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LI WU CHANG/Primary Examiner, Art Unit 2124                                                                                                                                                                                                        March 2, 2021